SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

151
KA 11-00200
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

REMOND BOWYER, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered September 15, 2010. The judgment convicted
defendant, upon a jury verdict, of arson in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of arson in the second degree (Penal Law §
150.15). Viewing the evidence in light of the elements of the crime
as charged to the jury (see People v Danielson, 9 NY3d 342, 349), we
reject defendant’s contention that the verdict is against the weight
of the evidence (see generally People v Bleakley, 69 NY2d 490, 495).
Although a different result would not have been unreasonable, it
cannot be said that the jury failed to give the testimony, including
the conflicting inferences that may be drawn therefrom, the weight it
should be accorded (see generally id.). The People presented evidence
establishing that the fire was neither accidental nor the result of
natural causes, and they presented evidence that defendant had both an
opportunity and a motive to set the fire (see People v Gardner, 26
AD3d 741, 741-742, lv denied 6 NY3d 848). Finally, the sentence is
not unduly harsh or severe.




Entered:    January 31, 2012                       Frances E. Cafarell
                                                   Clerk of the Court